DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This Office Action is in response to Applicant Arguments filed on 10/25/2022.
Status of Claims
Claims 1-20 are pending in this Office Action.
Claims 1 and 11 are amended.
Response to Arguments
Applicant’s arguments filed in the amendment filed 10/25/2022 respect to amended claims have been fully considered but are moot in view of new grounds of rejection necessitated by applicant’s amendments.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.
Claims 1-5, 8, 11-15 and 18 are rejected under 35 U.S.C. 103 as being unpatentable over Haselton et al. (US 2008/0235299) “Haselton”, in view of Chen (US 2010/0070475), and further in view of Saika (US 2005/0060356).  
Regarding Claim 1; Haselton discloses a method, comprising: 
receiving a plurality of files; creating a backup saveset that includes the plurality of files, wherein the backup saveset includes at least two types of files (Haselton: Figs. 3A, 3B; paragraphs [0020, 0051-0052] – backup copies backup based on file type groups which each associated with a particular application. A file type group associated with an application may include a plurality of file types, each associated with a plurality of file types, e.g. a file type group 300 includes one or more file types 302); 
Haselton does not explicitly disclose identifying different classifications that each correspond to a respective file property; selecting a respective classification for each of the files. However, Chen discloses identifying different classifications that each correspond to a respective file property; selecting a respective classification for each of the files (Chen: paragraph [0026] – the backup files can be classified based on the file extension (e.g. word files, audio files, compressed files, video files, and any types of files). Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing data of the claimed invention to combine the teachings of Chen into the teachings of Haselton to include classifying files for backup to improve the backup efficiency, user friendliness and able to analyze and provide more appropriate backups as taught by Chen (pars. 006-008). 
 
Haselton and Chen do not explicitly disclose assigning the selected classifications to each of the files in the backup saveset, and a classification is not necessary assigned according to a file type of a file. However, Saika discloses assigning the selected classifications to each of the files in the backup saveset, and a classification is not necessary assigned according to a file type of a file (Saika: Figs. 2, 7; paragraph [0082] – assigning classification result according to data characteristics to files). Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing data of the claimed invention to combine the teachings of Saika into the teachings of Haselton and Chen to include invention to make it possible to perform backup processing that is suited to the data characteristics pertaining to the backup target data as taught by Saika (par. 0008). 
Saika further discloses assigning a respective storage media type to each of the classified files in the backup saveset, and the storage media type is assigned to a given file based on the classification that has been assigned to that file (Saika: Figs. 2, 5, 7; Abs.; paragraph [0083] - the backup destination mapping information includes information indicating which data characteristic ID, assigned file is backed up to which backup destination server);
transmitting the backup saveset, including the classified files, to a storage site (Saika: Fig. 11; Abs. – transmits the backup targets files to the determined servers).
Regarding Claim 2; Saika discloses wherein one of the storage media types is different from another of the storage media types (Saika: paragraph [0005] – a destination storing data to be backed up (hereinafter "backup target data") is selected from among the plurality of backup destination servers on the basis of the reliability, performance, or processing speed of the plurality of backup destination servers).
Regarding Claim 3; Haselton discloses wherein the method is performed by a backup and restore application (Haselton: paragraphs [0046] - software application program 210 that manages data objects (i.e. files) such as with a backup system managing backup storage and restore processes over a network).
Regarding Claim 4; Chen discloses wherein the file properties comprise any one or more of the following: file compressibility, file dedupability; and file type (Chen: paragraph [0026] – the backup files can be classified based on the file extension (e.g. word files, audio files, compressed files, video files, and any types of files).
Regarding Claim 5; Saika further comprising receiving information and using the information as a basis for classifying the files (Saika: Abs. – file characteristic and metadata).
Regarding Claim 8; Saika discloses wherein the method is performed automatically by a backup and restore application, without requiring a user or other entity to classify the files, or to assign storage media types to the files (Saika: paragraphs [0084, 0138]).
Regarding claims 11-15 and 18; note the rejection of claims 1-8 and 8. The instant claims recite substantially same limitations as the above-rejected claims and are therefore rejected under same prior-art teachings.
Claims 6-7, 9-10, 16-17 and 19-20 and are rejected under 35 U.S.C. 103 as being unpatentable over Haselton et al. (US 2008/0235299) “Haselton”, in view of Chen (US 2010/0070475), and further in view of Saika (US 2005/0060356), and further in view of Swallow et al. (US 2018/0121297) “Swallow”.  
Regarding Claim 6; Haselton, Chen and Saika do not explicitly disclose wherein one of the files is relatively more compressible and/or dedupable than another of the files. However, Swallow discloses wherein one of the files is relatively more compressible and/or dedupable than another of the files (Swallow: paragraph [0068] - A “subclient” is a logical grouping of all or part of a client's primary data 112. In general, a subclient may be defined according to how the subclient data is to be protected as a unit in system 100. For example, a subclient may be associated with a certain storage policy. A given client may thus comprise several subclients, each subclient associated with a different storage policy. For example, some files may form a first subclient that requires compression and deduplication and is associated with a first storage policy. Other files of the client may form a second subclient that requires a different retention schedule as well as encryption, and may be associated with a different, second storage policy. As a result, though the primary data may be generated by the same application 110 and may belong to one given client, portions of the data may be assigned to different subclients for distinct treatment by system 100. More detail on subclients is given in regard to storage policies below). Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing data of the claimed invention to combine the teachings of Saika into the teachings of Haselton, Chen and Saika to include the backup process that more efficiently backup a network-based storage environment that may be remote from a primary storage environmental taught by Swallow (par. 0008). 
Regarding Claim 7; Swallow discloses wherein one of the storage media types is relatively less expensive for a customer to use than another of the storage media types (Swallow: paragraph [0076] - Secondary copies 116 may be stored in relatively slow and/or lower cost storage (e.g., magnetic tape)). Same motivation to combine as claim 6.
Regarding Claim 9; Swallow discloses comprising tracking the storage media where each of the files is stored at the storage site (Swallow: paragraph [0112] – storage manager 140 track information that permits it to select, designate, or otherwise identify content indices, deduplication databases, or similar databases or resources). Same motivation to combine as claim 6.
Regarding Claim 10; Swallow discloses wherein classification of the files is based in part on a customer service level agreement (SLA) (Swallow: paragraph [0068] - some files may form a first subclient that requires compression and deduplication and is associated with a first storage policy. Other files of the client may form a second subclient that requires a different retention schedule as well as encryption, and may be associated with a different, second storage policy). Same motivation to combine as claim 6.
Regarding claims 16-17 and 19-20; note the rejection of claims 6-7 and 9-10. The instant claims recite substantially same limitations as the above-rejected claims and are therefore rejected under same prior-art teachings.
Prior Art
The prior arts made of record and not relied upon is considered pertinent to applicant's disclosure. See form PTO-892.
Conclusion
Applicant's amendments necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a). 
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action. In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action. In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Thuy (Tiffany) Bui whose telephone number is (571)270-3423. The examiner can normally be reached on Mon - Fri 7:00-3:30 EST.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Alford Kindred can be reached on (571)272-4037. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300. Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/Tiffany Thuy Bui/
Examiner, Art Unit 2153
/ALFORD W KINDRED/Supervisory Patent Examiner, Art Unit 2153